                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DANIEL and SHAVONNE TONNES,                        CASE NO. C18-0468-JCC
10                           Plaintiffs,                 MINUTE ORDER
11            v.

12    U.S. GOLDEN EAGLE FARMS, LP,

13                           Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court sua sponte. Pursuant to Local Civil Rule 7(l),
18   the Clerk is DIRECTED to re-note Plaintiffs' motion for partial summary judgment to June
19   2019.
     28,
20           DATED this 18th day of June 2019.
21                                                         William M. McCool
                                                           Clerk of Court
22

23                                                         s/Tomas Hernandez
                                                           Deputy Clerk
24

25

26


     MINUTE ORDER
     C18-0468-JCC
     PAGE - 1
